Citation Nr: 1700135	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-21 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of VA compensation benefits in the amount of $19,237, to include the question of whether the debt was validly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Indianapolis, Indiana, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

In July 2016, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.  During the July 2016 Board hearing, the Veteran also presented testimony with respect to the issues of service connection for a respiratory disorder, a low back disorder, and hypertension.  These issues will be addressed at a later date in a separate Board decision under Board docket number 16-00 132.


FINDINGS OF FACT

1. An overpayment of VA compensation benefits in the amount of $19,237 was validly created. 

2. The creation of an overpayment in the amount of $19,237 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.

3. VA was at fault in the creation of the overpayment, and there is no fault on the part of the Veteran in the creation of the overpayment.

4. Recovery of half of the overpayment, in the amount of $9,618.50, would not cause undue financial hardship to the Veteran. 

5. A waiver of half of the overpayment, in the amount of $9,618.50, would result in unjust enrichment by the Veteran.

6. Waiver of half of the overpayment, in the amount of $9,618.50, would not defeat the purpose of the VA compensation benefits program.

7. The Veteran did not relinquish a valuable right, but did incur some legal obligations of credit card debt because of the overpayment of VA compensation benefits. 


CONCLUSIONS OF LAW

1. An overpayment of VA compensation benefits in the amount of $19,237 was validly created.  38 U.S.C.A. §§ 1114 (a), 5313 (West 2014); 38 C.F.R. § 3.665 (2016).

2. The creation of the overpayment of VA compensation benefits in the amount of $19,237 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.963 (a), 1.965(b) (2016).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a partial waiver of recovery of half of the overpayment of VA compensation benefits, in the amount of $9,618.50, are met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, the VCAA is not for application in this matter.

Validity of Debt and Waiver of Recovery of an Overpayment
Legal Authority and Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  A claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2016).  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: (1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, (2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  A finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  38 C.F.R. § 1.965(b)(2).

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a).

The Veteran contends that a waiver of half the overpayment of VA compensation benefits should be granted on the basis of equity and good conscience.  The Veteran asserted that he informed VA about the overpayment debt, that VA was at fault in the creation of the overpayment, and that recovery of more than half the overpayment causes undue financial hardship because he has spent some of the money.  See, e.g., March 2013, April 2013, and August 2013 Veteran statements; July 2016 Board hearing transcript. 

After a review of all of the evidence, the Board finds that the overpayment of VA compensation benefits in the amount of $19,237 was validly created (see 
38 U.S.C.A. §§ 1114(a), 5313; 38 C.F.R. § 3.665); the creation of the overpayment in the amount of $19,237 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran (see 38 U.S.C.A.  § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and, applying the equitable principles and resolving reasonable doubt in the Veteran's favor, a partial waiver of overpayment in the amount of $9,618.50, but no higher, is warranted (see 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965).

With regard to the Board's finding that an overpayment of dependency benefits in the amount of $19,237 was validly created, the record reflects that the Veteran erroneously received VA compensation benefits of another Veteran in the total amount of $19,237.  Because the Veteran received VA compensation benefits that he was not entitled to, overpayment debt in the amount of $19,237 was validly created.

The creation of the overpayment in the amount of $19,237 did not involve fraud, misrepresentation, or bad faith on the part of the Veteran.  See 38 U.S.C.A. 
§ 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  In this case, the Veteran notified VA that he was in receipt of two VA compensation checks per month, and was informed by VA that he was only receiving one check and that his VA account is correct.  Later on, the Veteran informed an assistant Veterans Service Center manager about the duplicate checks.  The assistant Veterans Service Center researched the matter and found that VA was mistakenly sending another Veteran's compensation benefit checks to the Veteran.  Based on the foregoing, the Veteran made several attempts to ascertain from VA whether or not he was entitled to the duplicate VA compensation benefits amounts.  Accordingly, the Board finds no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment. 

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the indebtedness is warranted on the basis of equity and good conscience under 
38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  For the reasons discussed below, the Board finds that repayment of the Veteran's indebtedness to the extent of $9,618.50 (half of the total overpayment amount) would violate principles of equity and good conscience, but a partial waiver of half of the overpayment, also in the amount of $9,618.50, is warranted. 

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that VA is at fault in the creation of the overpayment, and that there is no fault on the part of the Veteran to be balanced against VA's fault.  The record reflects that the overpayment was created as a result of a VA employee's erroneous entry of the Veteran's bank account information into another Veteran's record.  The Veteran made several attempts to inform VA that he might be receiving duplicate VA benefits checks, and to ascertain whether he was entitled to the extra checks; therefore, VA was solely at fault in the creation of the overpayment, and the Veteran was not at fault in the creation of the overpayment. 

The Board finds that repayment of the overpayment debt in the amount of $9,618.50 (half the amount of the overpayment) would not result in undue hardship, that is, would not deprive the Veteran and his family of the basic necessities of life.  The regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  The record reflects that VA has already received the entire overpayment amount by deducting it from the Veteran's monthly compensation benefit checks.  While recovery of the entire overpayment amount has resulted in some financial hardship to the Veteran, including a large amount of credit card debt, the Veteran and his family have not been deprived of basic necessities of life as a result of repayment of the overpayment debt.  Moreover, while the March 2013 VA Form 5655 shows that the Veteran has a negative net monthly income of $274, as well as some credit card debt, the Veteran owned two cars valued at $23,000 (total), had cash in the bank of approximately $3,620, had cash on hand of approximately $120, and owned real estate valued at approximately $85,000 (on which he owed $82,000).  For these reasons, the Board finds that repayment of half the overpayment debt would not result in undue hardship to the Veteran. 

The Board next finds that, while waiver of the overpayment would result in unjust enrichment by the Veteran because he in fact received compensation benefits that were to be designated for another Veteran and which had not been granted to him by any VA adjudication but occurred as a result of VA clerical or administrative error, recovery of half the overpayment, in the amount of $9,618.50, would not defeat the purpose for which the VA compensation benefits was intended.  The purpose of VA compensation benefits is to compensate veterans for disabilities that resulted from injuries or diseases in service.  In this case, recovery of half the overpayment, in the amount of $9,618.50, would not defeat the purpose of the VA compensation program of helping and compensating this Veteran for service-connected disabilities.  

The record does not reflect that reliance on VA dependency benefits resulted in relinquishment of a valuable right; however, the record shows that the Veteran did incur some legal obligations of credit card debt because of the overpayment of VA compensation benefits, although some of the credit card debt is offset by the fact that the Veteran also has some funds available in the bank to pay some of those debts.  After testimony and discussion of the various equitable factors in this case at the Board personal hearing, and acknowledging that full waiver would involve unjust enrichment of receiving compensation benefits that were intended for another Veteran, the Veteran in this case testified that waiver of half of the overpayment amount in this case would be fair and would fully satisfy his appeal as to this issue.  See July 2016 Board hearing transcript.  

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that recovery of the overpayment of VA compensation benefits in the amount of $9,618.50 (half of the overpayment amount) would be against the principles of equity and good conscience, so half the amount of overpayment debt, 

in the amount of $9,618.50, should be waived.  For the reasons stated above, the Board also finds that the criteria for waiver of recovery of the remaining half of the overpayment, also in the amount of $9,618.50, are not met.  See 38 C.F.R. §§ 1.963, 1.965. 


ORDER

A partial waiver of recovery of an overpayment of VA compensation benefits, in the amount of $9,618.50, is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


